DETAILED ACTION
The following Office action concerns Patent Application Number 16/481,104.  Claims 1-15 are pending in the application.
Claims 10-15 have been withdrawn from consideration as being drawn to a non-elected invention.
The applicant’s IDS’s have been considered.  Where a translation of a foreign patent document is indicated on an IDS and no translation appears in the record, the entry has been lined through as not being considered.  If an English abstract is provided but a translation of the full document is not provided, then the IDS should note that an English abstract is provided and the translation box should remain unchecked.
Election/Restrictions
A restriction requirement was sent to the Applicant on August 19, 2021.  The Applicant was required to elect among several groups of inventions.  The Applicant responded to the restriction requirement on October 18, 2021 and elected Group I, claims 1-9, without traverse.  Accordingly, claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention.
Claim Objections
Claim 1 is objected to because it contains more than one sentence.  A claim must contain only one sentence.  Correction is required.

Claim 8 is objected to because it contains more than one sentence.  A claim must contain only one sentence.  Correction is required.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



s 1-9 are rejected under 35 U.S.C. § 102 as being anticipated by Nishida et al (JP H1152600, included in the applicant’s IDS).  
Nishida et al teaches a solution comprising diethylzinc, hexane (solvent), and methyl acetoacetate (par. 58).  Methyl acetoacetate is a beta-keto ester and methyl acetoacetate satisfies claimed formula (3).  In an example, 33 g of diethylzinc (0.27 mol) is added to 11.6 g of methyl acetoacetate (0.1 mol) in solution to give a ratio of diketone to zinc of 0.37 (par. 58).  
The instant claims also recite a partial hydrolysate of dialkylzinc as an alternative to dialkylzinc.  Since Nishida et al teaches dialkylzinc, the claims requiring dialkylzinc or a partial hydrolysate of dialkylzinc are satisfied.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.